Citation Nr: 1446585	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-44 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to residuals of an epigastric hernia repair.

2.  Entitlement to an effective date prior to September 30, 2003, for the grant of service connection for bilateral tinnitus.

3.  Entitlement to an effective date prior to June 16, 2008, for the grant of service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 through January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2007, January 2009 and August 2009 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claims in May 2012.  In a December 2012 rating decision, the RO found clear and unmistakable error in its June 2007 rating decision, and adjusted the effective date for the award a 10 percent disability rating for bilateral tinnitus from October 28, 2003 to September 30, 2003.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge via teleconference between the Board's Central Office in Washington, D.C., and the RO in St. Petersburg, Florida.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.


FINDINGS OF FACT

1.  During his February 2013 Board video conference hearing, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw his appeal of the claim of entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected residuals of an epigastric hernia repair.

2.  The Veteran did not file an informal or formal claim of entitlement to service connection for bilateral tinnitus prior to September 30, 2003.
3.  The Veteran did not file an informal or formal claim of entitlement to service connection for GERD prior to June 16, 2008.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the matter of entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected residuals of an epigastric hernia repair, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to an effective date prior to September 30, 2003, for the grant of service connection for bilateral tinnitus, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

3.  The criteria for entitlement to an effective date prior to June 16, 2008, for the grant of service connection for GERD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and include the name of the Veteran, the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b).

During his February 2013 Board video conference hearing, the Veteran indicated that he wished to withdraw his appeal as to the denial of entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected residuals of an epigastric hernia repair.  See Board Hearing Transcript (Tr.), page (p.) 2.  As a result, no allegations of error of fact or law remain before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, this matter is dismissed.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In 2003, 2005 and 2008, the RO sent letters to the Veteran providing the notice required for his claims for service connection for tinnitus and GERD.  Benefits were subsequently granted, and the Veteran appealed the effective dates assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Appellant bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice.  Regardless, the Veteran received notification as to the evidentiary requirements necessary to establish an earlier effective date via the preadjudicatory 2008 letters.  

Additionally, all relevant evidence necessary for an equitable resolution of the Veteran's earlier effective date claims have also been identified and obtained.  The relevant evidence of record includes VA and private outpatient treatment records, statements from the Veteran, and the transcript of the February 2013 hearing before the undersigned.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Board also finds that there has been substantial compliance with its May 2012 remand directives, as the record indicates that the Appeals Management Center issued a statement of the case with respect to the Veteran's earlier effective date claim for tinnitus and scheduled the Veteran for a Board hearing.  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  

The Veteran was provided an opportunity to set forth his contentions on the claims during the February 2013 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the February 2013 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, the Board will address the merits of the claims.

Governing Law and Regulations

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Analysis

The Veteran seeks an effective date of January 30, 1976, the day after his discharge from active duty service, for both tinnitus and GERD.

Regarding tinnitus, the Board finds that the effective date of the award of service connection for tinnitus can be no earlier than September 30, 2003.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Prior to this date, the Veteran did not file a formal or informal claim for service connection for tinnitus. 

The Board has considered the argument of the Veteran that he had initially filed a claim of entitlement to service connection for bilateral tinnitus in 1984.  See Board Hearing Tr., p. 5-6.  Specifically, the Veteran claims that he received a letter from the RO on July 30, 1984, indicating receipt of his claim for tinnitus.  Id.  Review of the Veteran's claims file reveals two letters issued to the Veteran in July 1984, indicating receipt of his "claim" for disability benefits, which he filed the month prior.  See VA Response Letters, July 27, 1984 and July 30, 1984.  However, neither document references a claim for tinnitus.  Moreover, on his June 18, 1984 VA Form 21-526, Veteran's Application for Compensation or Pension, the Veteran wrote the following in item 24 (which requests information on the nature of sickness, disease or injuries for which this claim is made and date each began): "operation received prior to discharge is causing complications.  Hernia operation is causing discomfort and pain."  In response to the two July 1984 letters, the Veteran provided a copy of his January 1976 separation examination documenting, inter alia, right ear hearing loss and an epigastric scar.  He thereafter presented for a VA general examination in August 1984, and reported that his "ears clog sometimes."  He was subsequently provided with an audiological evaluation, in which the examiner indicated that the Veteran experienced occasional tinnitus in the left ear.  In an October 1984 rating decision, the RO denied service connection for "hernia operation, hearing loss of right ear and weight loss of unknown etiology."

The Board concludes that the Veteran did not file a claim for service connection for tinnitus on June 18, 1984.  As noted above, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  In this case, to conclude from the Veteran's statement that "hernia operation is causing discomfort and pain" that he intended to apply for service connection for tinnitus goes beyond the bounds of the "sympathetic reading" requirement for pro se claimants.  To the contrary, his 1984 application contained no reference to tinnitus and provided no description of the tinnitus symptoms he was experiencing.  Furthermore, the separation examination submitted in support of that application provided no information that would enable VA to reasonably determine that the nature of his disability involved tinnitus.  Finally, although his subsequent VA audiological examination identified tinnitus in the left ear, there is nothing in the record that indicates an intent on the Veteran's part to apply for benefits for tinnitus at that time.  In this regard, the Board notes that the mere existence of medical evidence which refers to a disability does not establish an intent on the part of a veteran to seek service connection for that disorder.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought).  Accordingly, absent evidence of any intent on the Veteran's part to apply for benefits for tinnitus, the Board is unable to conclude that his 1984 claim was one for service connection for tinnitus.

As there is no indication that the Veteran submitted a claim (formal or informal) for bilateral tinnitus prior to the receipt of his claim on September 30, 2003, his claim for entitlement to an earlier effective date for service connection for bilateral tinnitus is denied.

Regarding GERD, the Board finds that the effective date of the award of service connection for GERD can be no earlier than June 16, 2008.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).  The Veteran asserts that he filed a claim for service connection for GERD prior to 2008, and that he received an acknowledgment from VA of receipt of the same, but then the RO "lost" his claim.  See Board Hearing Tr., p. 3-4.  Significantly, however, the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for that specific benefit.  Regarding his assertion of a "lost" claim, there is no evidence in the claims file of a prior acknowledgement by VA of a pending claim for GERD.  Crucially, the Court has held that "[t]here is a presumption of regularity that public officers perform their duties 'correctly, fairly, in good faith, and in accordance with law and governing regulations.'"  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc . v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  Courts presume that, "in the absence of clear evidence to the contrary,"  public officers have "'properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  Therefore, as neither the Veteran nor his representative have presented any clear evidence to the contrary, the Board presumes that the RO did not lose a claim for service connection for GERD.  

To the extent that service connection for GERD was granted as secondary to his residuals of an epigastric hernia repair, this does not provide a basis for an earlier effective date.  In reaching that decision, the Board notes that 38 C.F.R. §3.310(a) provides that when a disability is found to be proximately due to or the result of a service-connected disease that, "the secondary condition shall be considered a part of the original condition."  That does not mean, however, that the effective date of the secondary condition will necessarily be the same as the original disability.  The Court has held that a claim for service connection under 38 C.F.R. § 3.310(a) requires VA to apply the same rules for effective dates for secondarily service-connected conditions as are applied for directly service-connected conditions. Ellington, 22 Vet. App. at 144-45.  The secondarily service-connected disability does not "relate back" to the "original" claim for service connection of the primary service-connected disability.  Id.  The Court also has held that a grant of secondary service connection is not considered a claim for an increased rating, such that application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.400(o)(2) are unnecessary.  Ross v. Peake, 21 Vet. App. 528, 531-32 (2008).  A claim for increased compensation is one where a veteran asserts that an already service-connected condition has worsened and not where a veteran asserts that he or she has incurred additional disabilities as a result of that service-connected condition.  Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007).  The date when application for that additional disability was made or when that additional disability was acquired or became manifest, if later than the date of the application, necessarily would control the effective date for an award.  Ross, 21 Vet. App. at 533.  Here, the date of the claim is controlling and again, any medical evidence dated prior to the Veteran's June 2008 referencing complaints of GERD does not establish an intent on the part of a veteran to seek service connection for that disorder.  See Ellington, supra.

Accordingly, as there is no indication that the Veteran submitted a claim (formal or informal) for GERD prior to June 16, 2008, his claim for entitlement to an earlier effective date for service connection for GERD is denied.



ORDER

The appeal as to the issue of entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected residuals of an epigastric hernia repair, to include GERD, is dismissed.

Entitlement to an effective date prior to September 30, 2003, for the grant of service connection for bilateral tinnitus, is denied.

Entitlement to an effective date prior to June 16, 2008, for the grant of service connection for GERD, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


